COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                         ORDER

Appellate case name:        Eric Samuel Tucker v. The State of Texas

Appellate case number:      01-15-00274-CR

Trial court case number:    1428697

Trial court:                184th District Court of Harris County

       Appellant, Eric Samuel Tucker, acting pro se, has filed (1) a “Motion to Suppress
Evidence (Deadly Weapon),” (2) a “Motion to Set Aside Indictment; Arrest Judgment,”
(3) a “Motion for Oral Argument Request,” and (4) a “Motion for Forensics Report
Review.” We dismiss the motions.
       The trial court found appellant guilty of the felony offense of aggravated
assault-family member, serious bodily injury, and assessed punishment at confinement
for thirty years. See TEX. PENAL CODE ANN. § 22.02 (Vernon 2011). On the day
appellant was sentenced, the trial court appointed Cheri Duncan, Harris County Public
Defender’s Office, to represent appellant on appeal. Appellant is not entitled to hybrid
representation, i.e., “representation partly by counsel and partly by self.” Robinson v.
State, 240 S.W.2d 919, 921–22 (Tex. Crim. App. 2007); see Scheanette v. State, 144
S.W.3d 503, 505 n.2 (Tex. Crim. App. 2004). Because appellant is represented by
counsel and not entitled to hybrid representation, we dismiss appellant’s motions.
       It is so ORDERED.


Judge’s signature: /s/ Terry Jennings
                  Acting individually

Date: August 18, 2015